       Case 1:17-cv-05156-RA-BCM Document 124 Filed 02/08/21 Page 1 of 5

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 02/08/2021


    MAHFUJUR RAHMAN AND LITON
    SHAH,

                             Plaintiffs,
                                                                No. 17-CV-5156 (RA)
                        v.
                                                           ORDER ADOPTING REPORT
    RED CHILI INDIAN CAFE, INC.,
                                                            AND RECOMMENDATION
    MOHAMMED MOJNU MIAH A/K/A
    SHEIKH MOHAMMED MOJNU, AND
    NOOR ISLAM A/K/A MOHAMMED
    HARUN MIAH,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiffs Mahfujur Rahman and Liton Shah filed this action in July 2017, asserting

claims for unpaid wages and other relief under the Fair Labor Standards Act and the New York

Labor Law. See Dkt 1. Plaintiffs filed an amended complaint on August 14, 2017, naming as

defendants Red Chili Indian Cafe, Inc., Mohammed Mojnu Miah, and Noor Islam. Dkt. 19.1

Although Miah and Islam answered the amended complaint in September 2017, see Dkt. 26, they

have repeatedly failed to participate in this litigation, including by missing several court

conferences and flouting discovery obligations.

        As a result of Defendants’ dilatory conduct and blatant disregard of court orders, the

Court granted Plaintiffs’ May 2019 motion to strike Defendants’ answer. See Dkt. 61 (Magistrate




1
 On April 30, 2020, the Court granted Plaintiffs’ motion for a default judgment against
Defendant Red Chili Indian Cafe, which never appeared through counsel. Dkt. 98. See Grace v.
Bank Leumi Trust Co. of NY, 443 F.3d 180, 192 (2d Cir. 2006).
      Case 1:17-cv-05156-RA-BCM Document 124 Filed 02/08/21 Page 2 of 5




Judge Barbara Moses’s report and recommendation); Dkt. 66 (order adopting the report). When

Miah and Islam subsequently appeared at a February 2020 show-cause hearing on Plaintiffs’

motion for default judgment, the Court allowed the individual defendants a final opportunity to

participate in the litigation, warning, “[F]rom now on if you do not respond or you do not show

up, you do not do something on time, plaintiff[s] will win this case.” Dkt. 89 at 6. The Court

denied the default judgment motion, Dkt. 88, and Judge Moses reinstated the answer. Dkt. 92.

       Since then, however, Defendants have once again failed to appear for a court conference

and to comply with discovery orders. Plaintiffs accordingly filed a second motion to strike

Defendants’ answer, Dkt. 109, which was referred to Judge Moses for a report and

recommendation. On November 24, 2020, Judge Moses issued a report and recommendation

(“the Report”), recommending that Plaintiffs’ motion be granted, Defendants’ Joint Answer and

Affirmative Defenses be stricken, and Plaintiffs be permitted to move for a default judgment

against Miah and Islam. See Dkt. 116. The Report was mailed to Defendants.

       On January 4, 2021, the Court received a letter from Miah, dated December 10, 2020,

which did not directly address Plaintiffs’ motion to strike or Judge Moses’s Report, much less

make any specific objections to the Report’s findings. Miah noted his “belie[f] [that] a decision

or judgment is to be made regarding the case” but expressed a lack of understanding about the

procedural posture of the case and requested a translation of an unspecified set of documents. See

Dkt. 117. The letter also stated that the Defendants had “reached out to the lawyers of the

opposing side, hoping to reach a compromise, but communication has been distorted and

unclear.” Id. Plaintiffs responded, disputing the assertion that Defendants had reached out, and

requesting that the Court adopt the Report. See Dkt. 118. The Court construed Miah’s letter as a

request for an extension of time in which to file objections to the Report, and extended the time




                                                2
      Case 1:17-cv-05156-RA-BCM Document 124 Filed 02/08/21 Page 3 of 5




for Defendants to do so until January 27, 2021. See Dkt. 119.2 On January 26, 2021, the Court

received another letter from Miah, dated January 20, 2021. See Dkt. 122. In the letter, Miah

“commit[ted] to attending all future proceedings” and to “comply with any discovery request,”

and noted his present financial struggles. Id. Once again, however, the letter did not specifically

address Judge Moses’s findings or make any objections to her conclusion that Defendants’

answer should be stricken for their “dilatory conduct, discovery failures, and frank disregard of

this Court's orders.” Report at 16.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition,” Fed. R. Civ. P. 72(b)(2), or within 17 days when service is made by

mail, see Fed. R. Civ. P. 6(d). A court will review de novo those portions of a report to which the

parties file “timely and specific” objections. Parks v. Commissioner of Social Security, No. 15-

CV-6470 (ER), 2017 WL 3016946, at *3 (S.D.N.Y. July 17, 2017) (citing United States v. Male

Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also 28 U.S.C. § 636(b)(1)(C). “When the parties

make no objections to the Report,” however, “the Court may adopt the Report if ‘there is no

clear error on the face of the record.’” Smith v. Corizon Health Servs., No. 14-CV-8839 (GBD)

(SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct. 16, 2015) (quoting Adee Motor Cars, LLC v.

Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)). Moreover, “to the extent that the party

makes only conclusory or general objections, or simply reiterates the original arguments, the




2
 The Court also informed Miah that the Court does not provide free translations of documents in
civil cases between private parties, and reminded Defendants of their ability to seek free legal
advice from the New York Legal Assistance Group’s clinic for pro se litigants.

                                                 3
         Case 1:17-cv-05156-RA-BCM Document 124 Filed 02/08/21 Page 4 of 5




Court will review the Report strictly for clear error.” Alam v. HSBC Bank USA, N.A., No. 07-

CV-3540 (LTS) (JCF), 2009 WL 3096293, at *1 (S.D.N.Y. Sept. 28, 2009).

         Defendants have not made “specific written objections” to the Report. Fed. R. Civ. P.

72(b)(2). Miah’s January 20, 2021 letter requests yet another chance to participate in this

litigation and to comply with court orders, and seeks to explain Defendants’ previous failures to

comply with discovery requests and to pay the modest financial sanction imposed by Judge

Moses in June 2020. See Report at 9. But Miah does not contend that the Report contains any

erroneous factual findings or conclusions of law. Indeed, Miah does not even directly mention

the Report or the underlying motion to strike, which Defendants never opposed. See Report at

11. To the extent that Defendants’ most recent two letters can be characterized as objecting to the

Report, these objections are, at best, general and perfunctory. Accordingly, the Court reviews

Judge Moses’s Report for clear error. See Garlick v. Lee, 464 F. Supp. 3d 611, 617 (S.D.N.Y.

2020).

         Having reviewed the Report for clear error, the Court finds none, and thus adopts it in its

entirety. Defendants’ most recent letters do not persuade the Court to do otherwise. Defendants’

stated commitments to “not miss[] any more important court dates” and to “comply with any

discovery request” ring hollow in light of their repeated failure to defend this action with any sort

of regularity. As Judge Moses noted, Defendants “have only intermittently participated in this

litigation over the last few years, occasionally appearing at conferences and inconsistently

responding, in part, to some but not all of this Court’s discovery orders.” Report at 14–15. The

Court has already given Defendants multiple opportunities to re-engage, including by denying

Plaintiffs’ motion for default judgment and reinstating Defendants’ answer after Plaintiffs

appeared at a show-cause hearing and asked for another chance. See Dkt. 89. Defendants were




                                                  4
      Case 1:17-cv-05156-RA-BCM Document 124 Filed 02/08/21 Page 5 of 5




warned at that point in no uncertain terms that “from now on if you do not respond or you do not

show up, you do not do something on time, plaintiff[s] will win this case.” Id. Yet even after

such a stark warning, Defendants “skipped one conference and [fell] significantly short of their

discovery obligations.” Report at 15. Under these circumstances, further accommodating

Defendants’ failures to litigate would be unduly prejudicial to the rights of the Plaintiffs.

       It is therefore ordered that Plaintiffs’ motion to strike (Dkt. 109) is GRANTED and

Defendants’ Joint Answer and Affirmative Defenses (Dkt. 26) is STRICKEN. Plaintiffs are

instructed to make any motion for default judgment against Miah and Islam no later than March

10, 2021, in accordance with Fed. R. Civ. P. 55(b)(2), Local Civil Rule 55.2(b), and this Court’s

individual rules, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

       The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 109

and to mail a copy of this Order to Defendants Miah and Islam.


SO ORDERED.

 Dated:          February 8, 2021
                 New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge




                                                  5
